Name: Commission Implementing Regulation (EU) 2016/549 of 8 April 2016 amending Implementing Regulation (EU) No 540/2011 as regards the extension of the approval periods of the active substances bentazone, cyhalofop butyl, diquat, famoxadone, flumioxazine, DPX KE 459 (flupyrsulfuron-methyl), metalaxyl-M, picolinafen, prosulfuron, pymetrozine, thiabendazole and thifensulfuron-methyl (Text with EEA relevance)
 Type: Implementing Regulation
 Subject Matter: agricultural policy;  health;  chemistry;  means of agricultural production;  marketing
 Date Published: nan

 9.4.2016 EN Official Journal of the European Union L 95/4 COMMISSION IMPLEMENTING REGULATION (EU) 2016/549 of 8 April 2016 amending Implementing Regulation (EU) No 540/2011 as regards the extension of the approval periods of the active substances bentazone, cyhalofop butyl, diquat, famoxadone, flumioxazine, DPX KE 459 (flupyrsulfuron-methyl), metalaxyl-M, picolinafen, prosulfuron, pymetrozine, thiabendazole and thifensulfuron-methyl (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1107/2009 of the European Parliament and of the Council of 21 October 2009 concerning the placing of plant protection products on the market and repealing Council Directives 79/117/EEC and 91/414/EEC (1), and in particular the first paragraph of Article 17 thereof, Whereas: (1) Part A of the Annex to Commission Implementing Regulation (EU) No 540/2011 (2) sets out the active substances deemed to have been approved under Regulation (EC) No 1107/2009. (2) The approval periods of the active substances bentazone, cyhalofop butyl, diquat, famoxadone, flumioxazine, DPX KE 459 (flupyrsulfuron-methyl), metalaxyl-M, picolinafen, prosulfuron, pymetrozine, thiabendazole and thifensulfuron-methyl were extended by Commission Implementing Regulation (EU) 2015/1885 (3). The approval of those substances will expire on 30 June 2016. Applications for the renewal of the inclusion of those substances in Annex I to Council Directive 91/414/EEC (4) were submitted in accordance with Article 4 of Commission Regulation (EU) No 1141/2010 (5). (3) Due to the fact that the assessment of the substances has been delayed for reasons beyond the control of the applicants, the approvals of those active substances are likely to expire before a decision has been taken on their renewal. It is therefore necessary to extend their approval periods. (4) In view of the aim of the first paragraph of Article 17 of Regulation (EC) No 1107/2009, as regards cases where the Commission will adopt a Regulation providing that the approval of an active substance referred to in the Annex to this Regulation is not renewed because the approval criteria are not satisfied, the Commission will set the expiry date at the same date as before this Regulation or at the date of the entry into force of the Regulation providing that the approval of the active substance is not renewed, whichever date is later. As regards cases where the Commission will adopt a Regulation providing for the renewal of an active substance referred to in the Annex to this Regulation, the Commission will endeavour to set, as appropriate under the circumstances, the earliest possible application date. (5) Implementing Regulation (EU) No 540/2011 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Part A of the Annex to Implementing Regulation (EU) No 540/2011 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 April 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 309, 24.11.2009, p. 1. (2) Commission Implementing Regulation (EU) No 540/2011 of 25 May 2011 implementing Regulation (EC) No 1107/2009 of the European Parliament and of the Council as regards the list of approved active substances (OJ L 153, 11.6.2011, p. 1). (3) Commission Implementing Regulation (EU) 2015/1885 of 20 October 2015 amending Implementing Regulation (EU) No 540/2011 as regards the extension of the approval periods of the active substances 2,4-D, acibenzolar-s-methyl, amitrole, bentazone, cyhalofop butyl, diquat, esfenvalerate, famoxadone, flumioxazine, DPX KE 459 (flupyrsulfuron-methyl), glyphosate, iprovalicarb, isoproturon, lambda-cyhalothrin, metalaxyl-M, metsulfuron methyl, picolinafen, prosulfuron, pymetrozine, pyraflufen-ethyl, thiabendazole, thifensulfuron-methyl and triasulfuron (OJ L 276, 21.10.2015, p. 48). (4) Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market (OJ L 230, 19.8.1991, p. 1). (5) Commission Regulation (EU) No 1141/2010 of 7 December 2010 laying down the procedure for the renewal of the inclusion of a second group of active substances in Annex I to Council Directive 91/414/EEC and establishing the list of those substances (OJ L 322, 8.12.2010, p. 10). ANNEX Part A of the Annex to Implementing Regulation (EU) No 540/2011 is amended as follows: (1) in the sixth column, expiration of approval, of row 11, Bentazone, the date of 30 June 2016 is replaced by 30 June 2017; (2) in the sixth column, expiration of approval, of row 15, Diquat, the date of 30 June 2016 is replaced by 30 June 2017; (3) in the sixth column, expiration of approval, of row 17, Thiabendazole, the date of 30 June 2016 is replaced by 30 June 2017; (4) in the sixth column, expiration of approval, of row 19, DPX KE 459 (flupyrsulfuron-methyl), the date of 30 June 2016 is replaced by 30 June 2017; (5) in the sixth column, expiration of approval, of row 23, Pymetrozine, the date of 30 June 2016 is replaced by 30 June 2017; (6) in the sixth column, expiration of approval, of row 26, Thifensulfuron-methyl, the date of 30 June 2016 is replaced by 30 June 2017; (7) in the sixth column, expiration of approval, of row 31, Prosulfuron, the date of 30 June 2016 is replaced by 30 June 2017; (8) the sixth column, expiration of approval, of row 34, Cyhalofop butyl, the date of 30 June 2016 is replaced by 30 June 2017; (9) in the sixth column, expiration of approval, of row 35, Famoxadone, the date of 30 June 2016 is replaced by 30 June 2017; (10) in the sixth column, expiration of approval, of row 37, Metalaxyl-M, the date of 30 June 2016 is replaced by 30 June 2017; (11) in the sixth column, expiration of approval, of row 38, Picolinafen, the date of 30 June 2016 is replaced by 30 June 2017; (12) in the sixth column, expiration of approval, of row 39, Flumioxazine, the date of 30 June 2016 is replaced by 30 June 2017.